70 F.3d 1282
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Terry ULRICH, Plaintiff-Appellant,v.K-MART CORPORATION, Defendant-Appellee.
No. 94-3267.
United States Court of Appeals, Tenth Circuit.
Nov. 30, 1995.

Before ANDERSON, BALDOCK and LUCERO, Circuit Judges.
ORDER AND JUDGMENT1
BALDOCK, Circuit Judge.


1
Plaintiff Terry Ulrich appeals the district court's entry of summary judgment in favor of Defendant K-Mart Corporation on Plaintiff's claims for sexual harassment, retaliation, and constructive discharge under Title VII, 42 U.S.C.2000e to 2000e-17, and the Kansas Act Against Discrimination, Kan.  Stat. Ann. 44-1001 to 44-1044.  See Ulrich v. K-Mart Corp., 858 F.Supp. 1087 (D.Kan.1994).  Summary judgment is appropriate only if there are no genuinely disputed material issues of fact and the moving party is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c).  We review a summary judgment de novo, viewing the record in the light most favorable to the nonmoving party.  Ball v. Renner, 54 F.3d 664, 665 (10th Cir.1995).  Upon careful consideration of the record, the briefs of the parties, the district court's order, and the applicable law, we affirm for substantially the reasons stated in the district court's order.


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470